                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION


DANA GOOT                                             )        Civil Action No. 1:19-cv-03575-TWP-TAB
                                                      )
                           Plaintiff,                 )
                                                      )
                vs.                                   )
                                                      )
HARRIS & HARRIS, LTD.                                 )
                                                      )
                           Defendant.                 )

                              ORDER WITHDRAWING APPEARANCE

         Comes now Reynold T. Berry of the law firm of Rubin & Levin, P.C., having heretofore

filed his Motion to Withdraw Appearance.

         And the Court, being duly advised, now finds that said Motion should be granted.

         IT IS THEREFORE ORDERED that Reynold T. Berry's appearance on behalf of the

defendant, HARRIS & HARRIS, LTD. is withdrawn and Reynold T. Berry and Rubin & Levin,

P.C. shall be removed from future distributions in this matter.



          Date: 8/28/2019

                                                              ________________________
DISTRIBUTION:                                                 Hon. Tanya Walton Pratt, Judge
                                                              United States District Court
Dana Goot                                                     Southern District of Indiana
1001 Fawn View Dr.
Carmel, IN 46032

Patrick A. Watts
Email: pwatts@mamlaw.com

Reynold T. Berry
Email: rberry@rubin-levin.net
RTB/jas G:\WP80\GENLIT\Harris & Harris-Goot-83919902\Withdraw Order.wpd
